WILBUR, C. J.
We have this day rendered decisions holding that the guardian of the person and the guardian of the estate of Julie Grinbaum were appointed by void orders. We have, also, held that by reason of these decisions it is unnecessary to pass upon the qualifications of the judge to try the proceedings for restoration to capacity because the respective proceedings for the appointment of the respective guardians of the person and estate were void and that the proceedings for restoration- to capacity based upon the validity of such orders of appointment must fall with the orders appointing the respective guardians.  For the same reason it is unnecessary to issue a mandamus to compel the respondent judge to make an order for the taking of the depositions of certain individuals to be used upon the trial of the pending application of Julie Grinbaum for restoraton to capacity.
Petition dismissed.
Lawlor, J., Lennon, J., Kerrigan, J., Waste, J., and Myers, J., concurred.